DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-11 and 13-21. Claims 1 and 11 were amended and claim 12 was cancelled in the response filed 3/3/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (US 2016/0233487).
Regarding claims 1 and 11, Jun discloses a lithium-sulfur battery (secondary battery, [0004]) comprising a cathode (first electrode containing a positive electrode active material) and an anode (second electrode containing a negative electrode active material). A graphitic carbon nitride within a composite material comprises a reduced graphene oxide or a graphene oxide ([0012]) (a layer containing a graphene compound). 
With regards to claim 11, Jun teaches that a solid-state electrolyte (first solid electrolyte layer) can be used as the separator between the electrodes ([0049]).
Jun teaches the graphitic carbon nitride compounds are electrically insulative ([0011]), therefore the layer containing the graphene compound is configured to prevent a short circuit between the electrodes, and has ion conductivity because said membrane allows for ions to pass (see Fig 7). The graphitic carbon nitride is in a membrane that is disposed between the separator and the cathode ([0014]), and therefore the layer containing the graphene compound is in direct contact with the first electrode, and (claim 11) the layer containing a graphene compound is between the first solid electrolyte layer and the first electrode.
With regards to the limitation of “wherein the layer containing a graphene compound comprises a lithium ion”, the graphitic carbon nitride layer is between the electrodes where lithium ions pass, and as seen in Figure 7 allows and permits the transfer of lithium ions therethrough. Therefore, because lithium ions are transported through the separator and membrane (located between the separator and the cathode), lithium ions will be within the graphitic carbon nitride, and therefore meets the limitation of the layer containing a graphene compound comprising a lithium ion.
Regarding claims 2 and 13, Jun discloses all of the claim limitations as set forth above. Because the graphitic carbon nitride composite having graphene is disclosed between the electrodes and therefore allows ions to pass (Fig 7), it is considered that the layer having graphene oxide within has a function of a solid electrolyte layer because ions are allowed to pass.
Regarding claims 3 and 14, Jun discloses all of the claim limitations as set forth above. Jun additionally discloses the graphene as reduced graphene oxide or graphene oxide ([0012]), and therefore has the layer containing a graphene compound including oxygen. Jun further teaches polymers of polyaniline (PANi), polypyrrole (PPy), polythiphene (PTH) and poly(3,4-ethylenedioxythiophene (PEDOT) in the layer containing a graphene compound ([0012]), therefore has functional groups of amine (polyaniline).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4, 6-8, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0233487), as applied to claim 3 or 14, and further in view of Khiterer et al. (US 2014/0377670).
Regarding claims 4 and 15, Jun discloses all of the claim limitations as set forth above. While Jun teaches polymers with functionals groups ([0012]) and polymeric binding composition ([0014]), Jun does not explicitly disclose wherein the functional group is ether. 
Khiterer teaches a lithium secondary battery comprising a lithium ion conductive protective film 100 between the electrolyte 315 and an electrode (abstract). The lithium ion conductive protective film 100 contains a graphene oxide (GO) layer 115 with polyethylene oxide layers (PEO) 110 and 120 disposed on both sides, and polyacrylic acid layers (PAA) 105 and 125 disposed on the PEO layers ([0024], Fig 1). As seen in Figure 2, the graphene oxide layer is crosslinked to the PEO layer by silane (silicon containing) which improves mechanical and chemical stability ([0027], Fig 2).
Because Jun teaches a polymeric binding composition can be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PEO and PAA with silane with the graphene oxide as taught by Khiterer with the graphene oxide of Jun for the purpose of crosslinking the layer to improve mechanical and chemical stability.
Regarding claims 6 and 17, modified Jun discloses all of the claim limitations as set forth above. Jun does not explicitly disclose wherein the layer containing a graphene compound further includes silicon. 
Khiterer teaches a lithium secondary battery comprising a lithium ion conductive protective film 100 between the electrolyte 315 and an electrode (abstract). The lithium ion conductive protective film 100 contains a graphene oxide (GO) layer 115 with polyethylene oxide layers (PEO) 110 and 120 disposed on both sides, and polyacrylic acid layers (PAA) 105 and 125 disposed on the PEO layers ([0024], Fig 1). As seen in Figure 2, the graphene oxide layer is crosslinked to the PEO layer by silane (silicon containing) which improves mechanical and chemical stability ([0027], Fig 2).
Because Jun teaches a polymeric binding composition can be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PEO and PAA with silane (silicon) with the graphene oxide as taught by Khiterer with the graphene oxide of Jun for the purpose of crosslinking the layer to improve mechanical and chemical stability.
Regarding claims 7 and 18, modified Jun discloses all of the claim limitations as set forth above. Jun additionally discloses wherein the graphene compound is graphene oxide ([0012]). Khiterer teaches graphene oxide wherein the silicon is bonded to the oxygen of the graphene oxide (see Fig 2, [0033]), and the functional group is bonded to the silicon (see Fig 2 and the PEO bonded to the silicon).
Regarding claims 8 and 19, Khiterer discloses all of the claim limitations as set forth above. Khiterer discloses the functional group bonded to the silicon is PEO, an ether (see Fig 2).

Claim(s) 5, 10, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0233487), as applied to claim 1, 3, or 14, in view of Wang et al. (US 2013/0171355).
Regarding claims 5, 10, 16, and 21, Jun discloses all of the claim limitations as forth above. While Jun teaches a functional group in the layer containing a graphene compound and polymers ([0012]), Jun does not explicitly disclose (claim 5 and 16) wherein the functional group is ester or (claims 10 and 21) wherein an end portion of the graphene compound is terminated with ester and is chemically modified with an alkyl group.
Wang teaches making a graphene composite material (abstract). Each graphene oxide sheet has hydrophilic oxygen functional groups to increase the dispersibility in a solvent ([0037]). Such oxygen functional groups can be at least one of a carboxyl group, hydroxyl group, carbonyl group, ester group, and epoxy group ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace some of the hydroxyl group of the graphene oxide of Jun with an ester group, as taught by Wang, because Wang teaches that these functional groups (including hydroxyl and ester groups) on graphene oxide are equivalent in terms of dispersibility of the graphene oxide, and one of ordinary skill in the art would have expected similar results. 

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0233487) in view of Khiterer et al. (US 2014/0377670), as applied to claim 6 or 17, and further in view of Wang et al. (US 2013/0171355).
Regarding claims 9 and 20, modified Jun discloses all of the claim limitations as forth above. While Khiterer discloses an ether functional group (PEO) and poly(acrylic acid) (which has carboxyl acid groups of C-CO-OH), modified Jun does not explicitly disclose wherein the functional group is ester.
Wang teaches making a graphene composite material (abstract). Each graphene oxide sheet has hydrophilic oxygen functional groups to increase the dispersibility in a solvent ([0037]). Such oxygen functional groups can be at least one of a carboxyl group, hydroxyl group, carbonyl group, ester group, and epoxy group ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace the carboxylic acid group of the poly(acrylic acid) attached to the graphene oxide of Jun modified by Khiterer with an ester group, as taught by Wang, because Wang teaches that these functional groups (including carboxyl and ester groups) on graphene oxide are equivalent in terms of dispersibility of the graphene oxide, and one of ordinary skill in the art would have expected similar results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,396,397 in view of Jun et al. (US 2016/0233487). The conflicting claims disclose a graphene compound having silicon (claim 1) with ether bonds (claim 2), and is used in a lithium battery (claim 7). The conflicting specification teaches that the graphene compound can be used as a solid electrolyte (C6/L4-13). However, the conflicting claims do not explicitly disclose the graphene compound between two electrodes. Jun discloses a lithium-sulfur battery (secondary battery, [0004]) comprising a cathode (first electrode containing a positive electrode active material) and an anode (second electrode containing a negative electrode active material). A graphitic carbon nitride within a composite material comprises a reduced graphene oxide or a graphene oxide ([0012]) (a layer containing a graphene compound). The graphitic carbon nitride is in a membrane that is disposed between the separator and the cathode ([0014]), and therefore the layer containing the graphene compound is in direct contact with the first electrode. Thus, it would have been obvious to combine the separator with the positioning of the graphene compound of Jun to form a battery with the conflicting claims. In addition, the conflicting claims discloses the use in a lithium ion storage battery (claim 7), thus has lithium ions being transported back and forth which means the graphene compound will have lithium ions during operation.

Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 11,024,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a graphene compound including graphene oxide (claim 1) bonded to a Si atom (claim 1) and has ether bonds (claim 1), and is used as an electrolyte [between the positive and negative electrodes] in a lithium storage battery (claims 6, 15). In addition, the conflicting claims discloses the use in a lithium ion storage battery (claims 6-7 and 14-15), thus has lithium ions being transported back and forth which means the graphene compound will have lithium ions during operation.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,707,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a solid electrolyte comprising a graphene compound having silicon, and ether or ester functional groups (claim 1). This solid electrolyte is used in a battery between the positive and negative electrodes (claim 6). In addition, the conflicting claims teaches the solid electrolyte comprising the graphene compound includes a lithium salt (claim 1), which satisfies the limitation of the layer containing the graphene compound comprises a lithium ion because a lithium salt includes a lithium ion.
Claims 1-5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/881076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a power storage device (battery) comprising a positive electrode, negative electrode, and a solid electrolyte between the electrodes comprising a graphene compound (claim 8). The graphene compound includes ester and/or ether bonds (claim 8). In addition, the conflicting claims teaches the solid electrolyte comprising the graphene compound includes a lithium salt (claim 6), which satisfies the limitation of the layer containing the graphene compound comprises a lithium ion because a lithium salt includes a lithium ion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725